—Judgment, Supreme Court, Bronx County (William Wallace, J., at suppression hearing; Elbert Hinkson, J., at jury trial and sentence), rendered November 7, 1994, convicting defendant of robbery in the second degree, and sentencing him to a term of 21h to l112 years, unanimously affirmed.
The showup, conducted within 15 minutes of the robbery and within one minute of the complainant’s spontaneous pointing out of defendant, was an acceptable identification procedure, and there is no evidence that the police conduct was suggestive (see, People v Pena, 192 AD2d 728, 729, Iv denied 81 NY2d 1078).
The trial court properly held, after a hearing, that the police interview of the complainant at the precinct in connection with the preparation of the complaint report, which involved the use of photographs of defendant and two others arrested in this case merely to assist the complainant (who had difficulty with the English language) in conveying the details of each individual’s participation in the robbery, did not constitute an identification procedure, and thus did not fall within the provisions of CPL 710.30 (see, People v Herner, 85 NY2d 877). The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The identification testimony at trial was strong and the jury’s determinations of fact and credibility are amply supported by the record (see, People v Encarnación, 191 AD2d 374, Iv denied 81 NY2d 1072).
Defendant’s additional arguments are without merit. Concur—Murphy, P. J., Milonas, Williams, Tom and Andrias, JJ.